DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 5/19/2021.
Claims 1-4, 7, 11, and 15 have been amended. Claims 8-10, 12, and 16-21 have been cancelled. Claims 22-29 are new.
In view of the amendments, the Objection to claim 3 has been withdrawn.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/19/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7, 11, 13-15, and 22-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A carrier for an electric motor, the carrier comprising: one or more layers, each having plural post portions and being formed as a single piece; an additional layer having plural second post 
Claim 11: “A carrier for an electric machine, the carrier comprising: a first layer, plural first posts extending from the first layer, the first layer defining gaps through the first layer adjacent to the plural first posts; and one or more inserts having plural insert posts formed as a single piece and configured to be inserted through the gaps to combine with the plural first posts to widen the plural first posts.”
Claim 13: “A carrier for an electric machine, the carrier comprising: a first layer, plural first posts extending from the first layer, the first layer defining first gaps through the first layer adjacent to the plural first posts and defining second gaps through the first layer intermediate between successive posts of the plural first posts; one or more first inserts having first insert posts configured to be inserted through the first gaps to combine with the plural first posts to widen the plural first posts; and one or more second inserts having second insert posts configured to be inserted through the second gaps to form an array of posts in combination with the plural first posts as widened by the one or more first inserts.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-7, 11, 13-15, and 22-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Klassen et al. (US 2017/0047792) teaches an electric machine having a first carrier having an array of electromagnetic elements and posts, said posts inserted into slots of another carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832